Title: From George Washington to Henry Laurens, 7 September 1778
From: Washington, George
To: Laurens, Henry


          
            sir.
            Head Qrs White plains Sept. 7th 1778
          
          I take the liberty of laying before Congress the inclosed Copies of a paragraph and
            Schedule, contained in a Letter from General Heath, which I lately received. These will apprize Congress, if they are not already informed,
            of the supplies of provision and wood wanted by the Count D’Estaing; and will naturally
            lead to a consideration of the ways and means to be pursued for furnishing them, as soon
            as possible.
          Since I had the honor of addressing you on the 4th and 5th Instant, I have obtained a
            Return of the Blankets which are now deficient. This
            and the fast approach of the Fall will suggest, the necessity of the most vigorous
            exertions being used to procure ’em. Not a night will pass from this time, without the
            Soldiers feeling the want. I have the Honor to be with the greatest respect &
            esteem sir Your Most Obedt servant
          
            Go: Washington
          
        